El Juez Asociado Señor Marrero
emitió la opinión del Tribunal.
Arturo Izquierdo presentó demanda de “Nulidad, Reivin-dicación, Reclamación de Frutos y Otros Extremos” contra Julio Izquierdo Serrano, la sucesión de Josefa Godinez (indi-cando quiénes son sus componentes), The West Indies Missions Board of the United Lutheran Church in America, Inc., (1) y José Antonio Izquierdo Rivera. En la primera causa de acción de esa demanda se alegó que el Dr. Eladio *73Izquierdo Serrano falleció sin haber otorgado testamento el 10 de octubre de 1932, sucediéndole como sus únicos y uni-versales herederos sus hijos Alfredo Izquierdo Negrón y José A. Izquierdo Rivera; que a su fallecimiento el Dr. Izquierdo Serrano era dueño de las propiedades que se describen bajo las letras A, B, C, D, E, y F; que la finca descrita bajo la letra “A” figura inscrita en el Registro de la Propiedad de Bayamón como la núm. 606 de Cataño, y que en 11 de octubre de 1938 la misma fué subastada para el cobro de contribu-ciones sobre la propiedad y adjudicada a Josefa Godinez, y es ocupada al presente por el demandado Julio Izquierdo Serrano; que la descrita bajo la letra “B” es actualmente la núm. 640 de Cataño, fué subastada para el cobro de contri-buciones en la fecha antes indicada y adjudicada a Josefa Godinez, y es asimismo ocupada al presente por el demandado Julio Izquierdo Serrano; que la descrita bajo la letra “C” fué también vendida en pública subasta para el cobro de con-tribuciones en la fecha indicada, adjudicada a Josefa Godinez, agrupada con las núms. 642, 610 y 640, formando entonces la finca núm. 660, y vendida según fué agrupada por la Godinez a María Felipa Viana, quien luego la vendió a Manuel Ba-rreto Pérez y éste a The Lutheran Church, y se halla inscrita al folio 120 del tomo 9 de Cataño, comprendiendo la finca así agrupada las marcadas con las letras C, D y E; que la finca descrita bajo la letra “D” fué vendida en pública subasta el 24 de septiembre de 1938, adjudicada a Josefa Godinez y agrupada con la que se describe bajo la letra “C”; que la descrita bajo la letra “E” fué asimismo agrupada a la que figura bajo la letra “C”, vendida en pública subasta en 30 de agosto de 1938, adjudicada a Josefa Godinez, vendida suce-sivamente en la forma antes indicada y es ocupada actual-mente por The Lutheran Church; que la finca descrita bajo la letra “F” fué vendida en pública subasta el 30 de agosto de 1938 y adjudicada a Josefa Godinez, y se halla actualmente en poder de Julio Izquierdo Serrano o The Lutheran Church; que estando las mencionadas fincas en poder de Julio Izquierdo *74Serrano y de Josefa Godinez, éstos cobraban las rentas pro-ducidas y se las apropiaban para sí y en esas condiciones con-cibieron el plan de adjudicárse dichos bienes y de privar a los herederos legales del Dr. Eladio Izquierdo Serrano de las refe-ridas propiedades; y que a pesar de recibir los ingresos nece-sarios para atender al pago de las contribuciones territo-riales y de la conservación de las propiedades dichos Julio Izquierdo Serrano y Josefa Godinez dejaron de pagar las con-tribuciones correspondientes, con el fin calculado de causar, como efectivamente causaron, que las propiedades fuesen ven-didas en las fechas indicadas y fueran adjudicadas a Josefa ■Godinez; que habiendo sucedido Alfredo Izquierdo Negrón y José A. Izquierdo Rivera al Dr. Eladio Izquierdo Serrano, en 27 de abril de 1936 Alfredo vendió todos sus derechos en la herencia a Manuela Quintero Izquierdo y Manuel Godinez ■Caloca por parte iguales; que la participación adquirida por Manuel Godinez Caloca lo fué con el fin de ocultar la verda-dera adquirente de dicha participación que lo era su hermana -Josefa Godinez; que Manuela Quintero Izquierdo cedió y vendió sus derechos y acciones en los bienes descritos al (demandante Arturo Izquierdo por documento suscrito el 6 de abril de 1954 en la ciudad de Miami, Florida, siendo por consiguiente los dueños legales de las propiedades descritas Arturo Izquierdo en la proporción de un 25%, José Antonio Izquierdo Rivera en la proporción de un 50% y Manuel Godinez Caloca en la proporción de un 25%.
Como segunda causa de acción se alegó en la demanda que todas las fincas descritas bajo las letras A a F se vendieron en pública subasta, especificándose la fecha en que lo fueron y el precio por que se les vendió; que las mismas fueron adjudicadas a Josefa Godinez, quien estaba casada con el demandado Julio Izquierdo Serrano; y que todas y cada una de las aludidas subastas fueron obtenidas fraudulentamente con el propósito de privar a los herederos del Dr. Izquierdo Serrano de las referidas fincas, ya que en ninguna de ellas se notificó'a los citados herederos para darles oportunidad de *75redimir los bienes, no obstante el conocimiento que tenía el Tesorero de Puerto Rico de quiénes eran los herederos y cesio-narios del Dr. Izquierdo Serrano al momento de iniciarse el procedimiento que culminó en la venta en pública subasta y adjudicación de todas y cada una de las propiedades a Josefa Godinez.
Como tercera causa de acción se alegó que siendo nulas las subastas de las indicadas fincas, son nulos también los traspasos verificados posteriormente por Josefa Godinez. Y como cuarta causa de acción se sostuvo que las propiedades descritas han producido o debido producir rentas montantes a la suma de $20,000.
También se alega en la demanda que se incluye a José A. Izquierdo Rivera como demandado y a los demandados de apellido Godinez, porque tanto uno como los otros son partes necesarias y se negaron a unirse a la demanda como deman-dantes; que se incluye a Julio Izquierdo Serrano como de-mandado en su calidad de cónyuge supérstite de Josefa Godinez; y que las propiedades en cuestión tienen un valor total de $50,000. Se solicita, entre otras cosas, que las ins-cripciones verificadas en el Registro de' la Propiedad de Bayamón a favor de las personas indicadas sean canceladas.
A la anterior demanda The Lutheran Church, Manuel Godinez y Julio Izquierdo Serrano presentaron sendas mo-ciones de desestimación, basadas en que aquélla no aduce hechos determinantes de una causa de acción. De la resolu-ción dictada por el Tribunal Superior de Puerto Rico, Sala de Bayamón, sosteniendo la moción para desestimar presen-tada por la primera (The Lutheran Church) copiamos los siguientes párrafos:
“De la demanda aparece que la demandada ‘The West Indies Missions Board of the United Lutheran Church in America, Inc./ hubo la finca, dentro de la cual están agrupadas las vendidas en pública subasta para el cobro de contribuciones, por compra a don Manuel Barreto Pérez; que éste hubo la misma por compra *76a doña María Felipa Viana; y que ésta la hubo por compra a doña Josefa Godinez, a quien fueron adjudicadas en las subastas mencionadas.
“No se alega en la demanda que los defectos indicados en la misma, si es que ellos existen, aparezcan del Registro de la Propiedad, y es doctrina constantemente sostenida por el Tribunal Supremo de Puerto Rico, que los actos o contratos que se ejecuten u otorguen por persona que en el Registro aparezca con derecho para ello, NO SE INVALIDARÁN EN CUANTO A TERCERO, una vez inscritos, aunque después se anule o re-suelva el derecho del otorgante en virtud de título anterior no inscrito o DE CAUSAS QUE NO RESULTEN CLARAMENTE DEL MISMO REGISTRO. Rodríguez v. Castaing, 7 D.P.R. 370; Expósito v. Robert, 11 D.P.R. 14; Avella v. Atanacio (sic) et al., 14 D.P.R. 498, y especialmente, Annoni et als. v. Sucesión de Blas Nadal y Cuebas et als., 59 D.P.R. 640. También así lo dis-pone el art. 34 de la Ley Hipotecaria. Conviene advertir que si bien en la demanda se alega que Alfredo Izquierdo Negrón vendió todos sus derechos y acciones en la herencia del Dr. Eladio Izquierdo Serrano a Manuela Quintero Izquierdo y Manuel Godinez Caloca, por partes iguales para cada uno de ellos, en 27 de abril de 1936, y que Manuela Quintero cedió y vendió todos sus derechos y acciones al aquí demandante, en 6 de abril de 1954, no hay tampoco alegación alguna en la demanda al efecto de que tales derechos hereditarios y consiguientes cesiones y traspasos, hubiesen sido inscritos o mencionados en el Registro de la Propiedad a la fecha en que la propiedad fué adquirida por terceras personas. Por consiguiente, nada hay en el Registro, según la propia demanda, que pudiera servir de aviso a la de-mandada ya indicada, en cuanto a posibles reclamaciones contra ella, o en cuanto a los defectos alegados.”
Solicitada reconsideración por el demandante, la misma fué declarada sin lugar. En relación con las otras dos mo-ciones de desestimación el tribunal a quo concluyó “que esta demanda no aduce causa de acción contra ninguno de los demandados.” Solicitó entonces el demandante que se dic-tara sentencia, por no ser la demanda susceptible de en-miendas. El tribunal dictó la sentencia interesada y de ella apeló el demandante.
*77La contención única del apelante es que el tribunal inferior erró “al declarar con lugar la moción para desestimar.” Conforme dijimos en Cruz v. Ramírez, 75 D.P.R. 947, 950:
“... la suficiencia de una demanda debe considerarse a la luz de la situación más favorable al demandante y ... una de-manda no debe desestimarse a menos que aparezca con certeza que el demandante no tiene derecho a remedio alguno bajo cual-quier situación de hechos que pudieran probarse como funda-mento de la reclamación. Cruz v. Ortiz, 74 D.P.R. 321, 325, y casos allí citados. Bajo el sistema de las Reglas de Enjuicia-miento Civil, el propósito de la demanda en sí no es el de depurar ni precisar exactamente las cuestiones litigiosas, sino el de noti-ficar a la parte demandada la esencia de la reclamación en su contra. Komer v. Shipley, 154 F. 2d 861; Moore v. Erie County Agr. Society, 12 F.R.D. 6; Moore’s Federal Pratiee, segunda edición, tomo 2, págs. 1648, 1649, sección 8.13. Una razón básica para justificar ese liberalismo en la interpretación de una demanda se refiere al hecho de que las partes tienen acceso a otros remedios, bajo las reglas, para comprobar con más exac-titud el contenido, la naturaleza detallada y los contornos de la reclamación de la parte demandante siendo esos remedios el descubrimiento, los interrogatorios y la conferencia anterior al juicio. Hickman v. Taylor, 329 U. S. 495, 500, 501; 2 Moore, ob. cit., pág. 1652, see. 813.”
Veamos, pues, si la demanda, interpretada a la luz de la situación más favorable al demandante, aduce causa de acción contra los demandados o cualquiera de ellos.
En lo que a The Lutheran Church respecta, es incuestio-nable que la demanda no aduce hechos determinantes de una causa de acción. De esa demanda se desprende claramente que una vez vendidas en pública subasta las propiedades des-critas bajo las letras C, D y E, (2) las mismas se inscribieron en el Registro de la Propiedad a favor de la adjudicataria *78Josefa Godinez; que ésta vendió dichas propiedades a María Felipa Viana, la que a su vez las traspasó a Manuel Barreto Pérez, de quien las hubo la demandada The West Indies Lutheran Church. De la demanda no se desprende, sin embargo, en forma alguna que en el Registro de la Propiedad aparezcan los vicios de que adolecieron las subastas, o cuales-quiera defectos que pudieran anular el título de esa deman-dada. Siendo ello así, The Lutheran Church es un tercero que adquirió de buena fe. Contra ella no procede la causa de acción instada. Conforme se dice en el sumario del caso de Pérez v. Cancel, 76 D.P.R. 667:
“Son terceros hipotecarios aquéllos que adquieran a título oneroso de una persona que a su vez adquirió en un procedi-miento de apremio por contribuciones, cuando no se demuestra que ésta intervino en dicho procedimiento ni del Registro aparece claramente el defecto de que adoleciera su adquisición en el pro-cedimiento en cuestión.”
Véase, además, Hernández v. Caraballo, 74 D.P.R. 29, 37.
Tampoco aduce la demanda una buena causa de acción contra Manuel Godinez Caloca. Se recordará que en ella se alega específicamente que el Dr. Izquierdo Serrano falleció ab intestato en 1932, dejando bienes, y sucediéndole como sus únicos y universales herederos sus hijos Alfredo Izquierdo Negrón y José A. Izquierdo Rivera, así como que en 1936 Alfredo vendió todos sus derechos en la citada herencia a Manuela Quintero Izquierdo y Manuel Godinez Caloca, por partes iguales, y que en 1954 Manuela cedió y vendió sus derechos y acciones en los referidos bienes al demandante Arturo Izquierdo. Siendo ello así el título del demandado Godinez Caloca, como adquirente del 25% de las propiedades, emana de la misma fuente que el del demandante. En su consecuencia, aun teniendo éste último éxito en su reclamación, tal éxito no podría en forma alguna afectar esa participación de Godinez Caloca. El demandante parece admitirlo así al alegar de manera taxativa en su demanda que los dueños de las propiedades descritas en ella lo son él (Arturo Izquierdo) *79en la proporción de un 25%, José Antonio Izquierdo Rivera en la proporción de un 50% y Manuel Godinez Caloca en la pro-porción de un 25 %. Por tanto, el tribunal a quo actuó acer-tadamente al declarar con lugar las mociones para desestimar, presentadas por The Lutheran Church y Manuel Godinez Caloca.
 Ahora bien, en lo que respecta a Julio Izquierdo Serrano, la situación es distinta. Él no es tercero. Cf. Rivera v. Meléndez, 72 D.P.R. 432, 439; Olmedo v. Rivera, 65 D.P.R. 49, 53. A los fines de la moción para desestimar hay que aceptar como cierto cuanto se alega en la demanda. Boulon v. Pérez, 70 D.P.R. 988; Sierra, See. Trabajo v. Bird, 78 D.P.R. 170, 174; Sacarello v. Junta de Retiro, 75 D.P.R. 267, 274; Walker v. Tribl. Contribuciones y Tesorero, 72 D.P.R. 698, 705; González v. Hawayek, 71 D.P.R. 528, 529. En ésta se sostiene de manera paladina que él — Julio Izquierdo Serrano — era esposo de la adjudicataria Josefa Godinez; que estando las descritas fincas en poder de ambos, ellos cobraban las rentas producidas y se las apropiaban para sí y concibieron el plan de adjudicarse los referidos bienes y de privar a los herederos legales del Dr. Izquierdo Serrano de dichas propiedades; que a pesar de recibir los ingresos necesarios para atender al pago de las contribuciones territoriales dejaron de pagar las mismas, con el fin calculado de causar, como efectivamente causaron, que las propiedades fuesen vendidas en pública subasta y adjudicadas a Josefa Godinez, y que todas y cada una de las mencionadas subastas fueron obtenidas fraudulentamente, ya que en ninguna de ellas se notificó a los herederos del Dr. Izquierdo Serrano. En la demanda se alega, por tanto, de manera taxativa que Julio Izquierdo Serrano tenía conocimiento de los vicios que invalidan su título sobre las fincas A, B y F. Véanse Olmedo v. Rivera, supra; Ninlliat v. Suriñac, 24 D.P.R. 67, 76; Carlo v. Ferrer, 27 D.P.R. 216, 239; Falcón v. Sucn. Ignacio, 33 D.P.R. 974, 977. En lo que a él concierne, la demanda aduce *80una buena causa de acción. Fué por tanto un error del tribunal a quo dictar sentencia desestimando la demanda en cuanto a Julio Izquierdo Serrano. (3)

La sentencia apelada será confirmada en lo que respecta a The Lutheran Church y Manuel Godinez Coloca, revocada en cuanto a Julio Izquierdo Serrano y devuelto el caso al tribunal de origen para que en relación con dicho demandado el pleito continúe sus trámites.

Los Jueces Asociados Sres. Negrón Fernández y Sifre están conformes con el resultado.

 En lo sucesivo nos referiremos a The West Indies Missions Board of the United Lutheran Church in America simplemente como The Lutheran Church.


12)No nos referimos aquí específicamente a la finca descrita bajo la letra “F” porque en cuanto a ésta se dice en la demanda que la misma está actualmente en poder de Julio Izquierdo Serrano o The Lutheran Church, sin decirse a ciencia cierta en poder de cuál de ellos está, ni cómo esa finca llegó a poder de uno u otro.


 En su resolución de 10 de septiembre de 1954 el tribunal senten-ciador manifestó que la demanda “no aduce causa de acción contra ninguno de los demandados.” No estuvo justificado dicho tribunal en llegar a semejante conclusión en relación con aquellos demandados que no se habían personado en autos en forma alguna.